Citation Nr: 1021630	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  07-00 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air 
Force from September 1965 to January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).

When this issue was previously before the Board in September 
2009, the matter was remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for additional 
development.  The required actions having been accomplished, 
the case is returned to the Board for further appellate 
consideration.

At the time of filing a substantive appeal in January 2007, 
the Veteran requested a personal hearing before a Veterans 
Law Judge, as well as a hearing before a local Decision 
Review Officer.  However, he withdrew these requests in March 
2009 correspondence and asked that his file be forwarded to 
the Board for consideration.


FINDINGS OF FACT

1.  Hypertension pre-existed the Veteran's active duty 
service.

2.  Hypertension was not permanently and chronically 
aggravated beyond the natural progression of the disease by 
service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Veteran is presumed to have been in sound condition upon 
entry into service, except for disabilities or diseases noted 
at the time of entry into service, or conditions shown to 
have pre-existed service by clear and unmistakable evidence.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Aggravation of a pre-existing condition beyond the natural 
progression is presumed where the disability increases in 
severity over the course of service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  This presumption is rebuttable by clear 
and unmistakable evidence that the increase is attributable 
to the natural progression of the condition.  38 C.F.R. 
§ 3.306(b).

To establish service connection, there must be a competent 
diagnosis of a current disability; medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and competent evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); 
see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the 
proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  This may include some 
medical matters, such as describing symptoms or relating a 
contemporaneous medical diagnosis.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

The Veteran has alleged that he was drafted in 1962, at age 
18.  However, he was rejected on the basis of his induction 
physical, when a doctor discovered that he had high blood 
pressure.  He indicated that he began taking his mother's 
blood pressure medication, and brought his blood pressure 
under control.  He then enlisted in the Air Force in 1965.  

Service treatment records reveal that at the August 1965 pre-
induction examination, blood pressure of 132/86 was recorded.  
In January 1966, blood pressure was 134/80.  A reading of 
120/70 was recorded in July 1967.  

The Veteran complained of chest pain on the left side and 
pain with movement of his left arm in September 1967.  His 
blood pressure was 142/92.  The doctor determined that the 
Veteran had fallen and injured his left shoulder; no 
cardiovascular cause of any of his complaints was noted.  
Blood pressure was 124/80 in December 1968.  He was examined 
for separation in January 1969 but denied any significant 
medical history, and the examiner found no abnormalities on 
clinical examination.  Blood pressure was 140/82.

Post service medical records from the Veteran's former 
employer cover the period from March 1969 to July 2003.  The 
first notation of elevated blood pressure is in March 1969, 
when a blood pressure of 150/100 was noted at a new employee 
physical.  In June 1984, a blood pressure reading of 170/116 
was obtained at a physical; the doctor diagnosed hypertension 
and prescribed medication.  Rechecks on two days later that 
month both showed blood pressures of 150/100.  In January 
1993, the Veteran reported that he had hypertension for more 
than 20 years, and had been on medication for 15 to 20 years.

The Veteran was hospitalized in LG Hospital in March 1986 for 
"accelerated hypertension with left ventricular 
hypertrophy."  His blood pressures were approximately 
200/130 on admission, but responded well to medication.   By 
the end of one week, the blood pressure was considered normal 
and he was discharged.  He  reported at that time that he had 
had hypertension since age 21.

In January 2005, a private physician reported that the 
Veteran had an isolated elevated blood pressure of 162/82, 
but the Veteran stated that his daily blood pressure readings 
had all been normal.

A VA examination was conducted in October 2009.  The examiner 
reviewed the claims file in its entirety in connection with 
the examination.  The Veteran reported that he had initially 
been rejected for service in 1965 due to hypertension.  His 
sister was a nurse, and under her direction he began to 
medicate himself with his mother's hypertension medication; 
his mother's blood pressure was controlled at that time.  

He reflected that he was still taking medication at the time 
of his induction in September 1965, and he continued to take 
it "off and on" throughout service.  His sister would send 
him the pills.  After service, he stated he was rejected from 
one job due to his blood pressure.  

The examiner noted the March 1969 new employee examination.  
The Veteran stated that from then until 1970, he medicated 
himself as he had in service.  After his hospitalization in 
1986, he had been more regularly medicated.  There was no 
history of stroke or myocardial infarction.

The VA examiner stated that the evidence of record suggested 
that hypertension had its onset prior to service.  Because 
the Veteran was using medication while in service, the blood 
pressure readings in service which were not hypertensive may 
be misleading.  However, the examiner stressed that the 
single March 1969 blood pressure reading of 150/100 was not 
an adequate basis upon which to diagnose hypertension, but 
"it is likely that hypertension continued to be present at 
that time."  

The examiner noted that an adequate record documenting the 
presence of hypertension did not exist for many years after 
service.  Given the lack of evidence of sustained blood 
pressure elevation during service, and only one isolated 
hypertensive reading immediately after service, the examiner 
stated that she could not offer an opinion as to whether 
hypertension was related to service.  She opined that 
hypertension pre-existed service but did not address whether 
the disorder was aggravated in service.

The Veteran, even as a lay person, is competent to report the 
diagnoses made by a doctor.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  That is essentially what has occurred 
here when the Veteran stated that a doctor told him he was 
hypertensive at his 1962 induction physical.  

Further, the Board finds that the Veteran is a credible 
historian.  His account is not contradicted by the other 
evidence of record; that evidence in fact tends to 
corroborate his reports.  His blood pressures were slightly 
elevated in service and fluctuated slightly, which is 
consistent with his reports of self medicating "on and off" 
in service.  

Of note, the March 1969 blood pressure of 150/100 was 
registered during a period when he was not self-medicating.  
This is consistent with the story that he was out of the 
service and his need to keep the pressure low was gone.  He 
stated that he began to medicate again after this, in order 
to obtain and retain a job.  

Moreover, upon review of the claims file in its entirety, the 
October 2009 VA examiner stated that the evidence of record 
suggested that the disorder pre-existed service.  The 
totality of the evidence of record establishes clearly and 
unmistakably that the Veteran's hypertension pre-existed his 
entry into active duty service in 1965.  

Because the Board concludes that hypertension pre-existed 
service, service connection on a direct or presumptive basis 
as a chronic disease need not be considered.  The sole basis 
of service connection available to the Veteran at this time 
is aggravation of the pre-existing hypertension by service.

In this case, the presumption of aggravation under 
38 U.S.C.A. § 1154 is not applicable.  No increase in 
disability is shown over the course of service.  The Veteran 
has competently and credibly reported that his hypertension 
was controlled by medication prior to his entry onto active 
duty in 1965; service treatment records show that his in-
service blood pressures were also well controlled.  

The systolic and diastolic pressures remained in a fairly 
close range throughout his period of active duty.  On only 
one occasion, in September 1967, did the blood pressure 
values show a diastolic pressure of 90, which is part of the 
VA definition of hypertension.  

That single, isolated reading is not support a diagnosis of 
hypertension for VA purposes, which requires three diastolic 
pressure readings over 90 two or more times on at least three 
different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, 
Note 1.  Further, the elevated blood pressure in September 
1967 was associated with a physical injury, and not any 
cardiovascular disease.  The blood pressure at separation, of 
140/82, does not demonstrate worsening of the disability 
since entry into service.

An increase in blood pressure is not shown in medical records 
until March 1969, during a period when the Veteran states he 
was not taking medication.  He restarted his self-treatment 
soon after, and there is no indication in the medical records 
of a lack of control of blood pressures until 1984, 15 years 
after service.  At that time, his medications were adjusted 
and formally prescribed.

The preponderance of the evidence establishes that the 
Veteran's pre-existing hypertension, shown by clear an 
unmistakable evidence, did not worsen or become chronically 
aggravated during service.  It was well controlled before 
during, and for many years after service by medication.  
Accordingly, service connection for hypertension on the basis 
of aggravation is not warranted.

Finally, VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Legally adequate notice was provided to the Veteran in 
January 2005 correspondence, prior to the initial 
adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  This letter informed him of the 
elements of a claim for service connection, described the 
evidence and information needed to substantiate the claim, 
and set forth the respective responsibilities of VA and the 
Veteran in obtaining such.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Although the letter did not inform the Veteran of VA policies 
and practices with respect to assignment of effective dates 
or disability evaluations, such omission is harmless, as 
service connection is not granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).

VA has additionally complied with its duty to assist.  
Service treatment records have been obtained, and the Veteran 
has submitted, or VA has obtained on his behalf, all relevant 
and available private treatment records.  

While the Veteran does report the names of additional 
providers, he has stated that the records from these 
hospitals or doctors are not available, or he has not 
provided sufficient information for VA to make an inquiry on 
his behalf.  Moreover, a VA examination was performed in 
October 2009; the examination is adequate in that the 
physician reviewed the claims file, examined the Veteran, and 
responded to VA's questions regarding the Veteran's 
disability.  Further, she provided a detailed rationale for 
her opinions.  

The Board notes that the physician offered no opinion 
regarding aggravation of pre-existing hypertension during 
active duty service, and that no such opinion has been 
requested.  None is required in this case.  Specifically, in 
the absence of any medical or lay evidence of any worsening 
of hypertension over the course of service, there is no need 
for medical evaluation of the evidence, as no meaningful 
inquiry can take place, and there is no indication that there 
may be aggravation.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

The Veteran has not identified any VA treatment, and has 
declined a personal hearing.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the claims file; and he has not contended 
otherwise.  In sum, VA has substantially complied with the 
notice and assistance requirements and he is not prejudiced 
by a decision on the claim at this time.


ORDER

Service connection for hypertension is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


